Order entered October 3, 2013




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00692-CV

                        IN THE INTEREST OF N. L. T., A CHILD

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-04-10316

                                         ORDER
       Before the Court is appellant’s October 1, 2013 motion for leave to amend appellant’s

notice of appeal and file a supplemental brief. We GRANT appellant’s motion. The amended

notice of appeal and supplemental brief received by the Court on October 1, 2013 are

ORDERED filed as of the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE